     Case 2:18-cv-04819-ROS Document 159 Filed 03/26/21 Page 1 of 34



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   GlobalTranz Enterprises Incorporated,             No. CV-18-04819-PHX-ROS
10                  Plaintiff,                         ORDER
11   v.
12   Sean Michael Murphy, et al.,
13                  Defendants.
14
15          Pending before the Court are two motions for summary judgment, one from Plaintiff
16   GlobalTranz Enterprises (“GTZ”) and one from Defendant Sean Michael Murphy
17   (“Murphy”). Murphy is a former employee of GTZ. GTZ alleges when Murphy left GTZ,
18   he stole one of GTZ’s clients, confidential information, and trade secrets. As a result, GTZ
19   sued Murphy for breach of contract, breach of fiduciary duty, misappropriation of trade
20   secrets under federal and Arizona law, tortious interference, conversion, breach of duty of
21   good faith and fair dealing, unjust enrichment, and civil conspiracy. Murphy has
22   counterclaimed overtime wage violations under federal and Arizona law. Both GTZ and
23   Murphy seek summary judgment on GTZ’s breach of contract, breach of fiduciary duty,
24   Arizona trade secrets claim, and Murphy’s FLSA claim. Only Murphy seeks summary
25   judgment on GTZ’s federal trade secrets claim and the remaining tort claims. No one seeks
26   summary judgment on the Arizona wage and overtime claim. As will be discussed below,
27   GTZ’s motion for summary judgment will be denied and Murphy’s motion for summary
28   judgment will be granted in part and denied in part.
     Case 2:18-cv-04819-ROS Document 159 Filed 03/26/21 Page 2 of 34



 1                                        BACKGROUND
 2          The most basic of background facts are heavily disputed. The Court will provide an
 3   overview without resolving the disputes.
 4          GTZ is a freight broker and third-party logistics company specializing in freight
 5   management services.1 (Docs. 1-3 at 24; 126 at 2). According to GTZ’s website, it
 6   “provides shippers of all sizes with fast and reliable transportation services across all major
 7   modes of freight.” About GlobalTranz, https://www.globaltranz.com/company/ (last
 8   visited March 23, 2021). Broadly speaking, GTZ is a broker that connects shippers (e.g.,
 9   retailers) with carriers or freight providers (e.g., truck companies).
10          On February 19, 2014, Murphy signed an employment offer from GTZ. (Doc. 126
11   at 2). The employment offer required Murphy to sign GTZ’s “standard non-compete
12   agreement . . . prior to or on [his] start date.” (Doc. 126 at 2). He began work as a Junior
13   Carrier Relations Representative on March 3, 2014. (Doc. 126-1).
14          According to GTZ, Murphy electronically agreed to GTZ’s “Employee Proprietary
15   Information, Inventions, and Non-Solicitation Agreement” (hereafter “Restrictive
16   Covenants Agreement”) on his first day at work. That agreement contains nondisclosure
17   and anti-piracy restrictive covenants. (Doc. 126-5). Murphy claims to have no memory of
18   entering into the agreement.
19          In early 2015, Murphy began working as a Logistics Specialist and was promoted
20   to a Senior Logistics Specialist in January or February 2017.2 (Docs. 126 at 4; 139 at 2). In
21   both roles, Murphy secured new business for GTZ and managed existing customer
22
     1
        To highlight the extent to which the facts are disputed, the parties dispute
23   characterizations of the “freight industry” and “role of third-party logistics providers.”
     (Doc. 137 at 2). In general, the parties have lost sight that the focus in summary judgment
24   motions is on material factual disputes in order to resolve the motions, not just any factual
     disputes they might have, including immaterial disputes. See, e.g., Momox-Caselis v.
25   Donohue, 987 F.3d 835, 841 (9th Cir. 2021) (noting summary judgment practice depends
     on material factual disputes).
26   2
       The parties use inconsistent terms and dates for Murphy’s roles at GTZ. Beginning in
     early 2015, Murphy’s role was either a Logistics Specialist or Senior Logistics Specialist.
27   Beginning in early 2017, he was either promoted to a Senior Logistics Specialist, Lead
     Logistics Specialist, or Lead Senior Logistics Specialist. (See e.g., Docs. 126-2 at 6; 126-
28   13 at 20; 128-2 at 3). For simplicity’s sake, the Court will use Logistics Specialist and
     Senior Logistics Specialist.

                                                  -2-
     Case 2:18-cv-04819-ROS Document 159 Filed 03/26/21 Page 3 of 34



 1   accounts. (Doc. 126 at 3).
 2          One of those accounts was KIK International (“KIK”). (Doc. 126 at 4). According
 3   to Murphy, he first learned of KIK “on the back of a box at Home Depot” in 2015. (Doc.
 4   126-18 at 37). He then called KIK and asked about their shipping needs. (Doc. 126-18 at
 5   37). Murphy secured KIK as a client for GTZ. (Doc. 126-18 at 38). In 2015, KIK generated
 6   for GTZ about $229,087.47 in revenue and $53,543.71 in profits.3 (Docs. 126 at 5, 115 at
 7   6). In 2016, KIK generated GTZ about $522,237.29 in revenue and $93,084.25 in profit.
 8   (Docs. 126 at 5; 116 at 9). In 2017, KIK generated GTZ about $2,194,953.62 in revenue
 9   and $297,989.38 in profit. (Docs. 126 at 5; 119 at 10).
10          In the four months before Murphy resigned on February 5, 2018, GTZ claims
11   Murphy “systemically prepared to take KIK from GTZ.” (Doc. 126 at 3, 5). On October
12   27, 2017, Murphy emailed to his personal email two GTZ spreadsheets containing KIK
13   information. (Doc. 126 at 5–6).4 Those spreadsheets included GTZ data on prior shipments
14   and historical averages among other data used to formulate a bid. (See, e.g., Doc. 120). On
15   November 17, 2017, Murphy emailed to his personal email a PDF used to compile data
16   and analyze potential rates to submit to a customer as a bid. (Doc. 126 at 6). This document
17   contained 30 pages of KIK shipment information. On January 25, 2018, Murphy emailed
18   to his personal email correspondence between Murphy and other GTZ employees regarding
19   the KIK bid process, strategies, and bid prices. (Doc. 126 at 6). That correspondence
20   included a discussion about a specific bid and how GTZ might handle competitors’ bids
21   for KIK. (Doc. 113-1). Minutes later, he sent an email to his personal email containing an
22   exchange between Murphy and a manager at GTZ regarding KIK’s shipping volume in
23   California and its strategic importance to GTZ. (Doc. 126 at 6). Minutes after that, he
24   emailed to his personal account a document that identified the costs and methods of
25   charging that KIK preferred. (Doc. 126 at 6).
26   3
       Murphy objects to the revenue and profit figures put forth by GTZ as solely relying on
     Murphy’s deposition testimony. (Doc. 139 at 3). But whether these figures are accurate is
27   not material. The parties agree GTZ and KIK had a substantial business relationship from
     2015 through 2017.
28   4
       GTZ asserts the spreadsheets contained confidential information, while Murphy contends
     they do not.

                                                -3-
     Case 2:18-cv-04819-ROS Document 159 Filed 03/26/21 Page 4 of 34



 1          Later on the afternoon of January 25, Murphy sent a LinkedIn message to
 2   Armstrong Transport Group LLC (“Armstrong”), a GTZ competitor, inquiring about
 3   becoming an agent for Armstrong. (Doc. 126 at 7). Lauren Russell, a recruiter at
 4   Armstrong, responded on January 31, 2018 explaining Armstrong’s outside agent-based
 5   model. (Doc. 126 at 7). Russell explained, Armstrong wanted to “give agents another
 6   option besides GTZ.” (Doc. 126 at 7). Russell then offered and provided a live
 7   demonstration of Armstrong’s shipping software. (Doc. 126 at 7). On February 1, 2018,
 8   Murphy provided Russell with what he claimed were his finalized 2017 financial
 9   performance figures (e.g., revenue, margin, number of shipments). (Docs. 126 at 7; 114-3
10   at 5). Russell then asked Murphy, “Do you want me to vet any of your large customers (top
11   10) to see if there is any customer clearance issues,” meaning was another agent at
12   Armstrong already working with Murphy’s large clients? (Docs. 114-3 at 4; 126-28 at 6).
13   Murphy replied with twelve GTZ customers for whom Murphy provided account
14   management services. (Doc. 126 at 7). The parties dispute whether Russell knew Murphy
15   worked for GTZ and that the customers were GTZ’s rather than Murphy’s. (Docs. 126 at
16   7; 139 at 5). The parties also dispute whether Murphy attempted to hide these facts from
17   Russell. (Docs. 126 at 7; 139 at 5).
18          On February 5, 2018, Murphy resigned from GTZ (Doc. 126 at 7). The next day,
19   GTZ sent a certified letter advising Murphy of his continuing obligations to GTZ as set
20   forth in the Restrictive Covenants Agreement. (Doc. 126 at 8). On January 18, 2018, prior
21   to resigning from GTZ, Murphy formed his own company, DirectPoint Logistics, LLC.
22   (Doc. 1-3 at 28). It appears Murphy used DirectPoint as an intermediary to become an
23   “Independent Contractor Freight Agent” for Armstrong on February 23, 2018. (Docs. 126
24   at 8, 139-2 at 10). Within days of signing with Armstrong, Murphy submitted a request for
25   Armstrong to grant KIK a line of credit. (Doc. 126 at 8). On March 29, 2018, KIK’s credit
26   application was approved by Armstrong. (Doc. 126 at 8). Murphy, presumably through his
27   company DirectPoint, then provided KIK services from April or May of 2018 until
28   November or December of 2018. (Doc. 126 at 8).


                                               -4-
     Case 2:18-cv-04819-ROS Document 159 Filed 03/26/21 Page 5 of 34



 1          On November 16, 2018, GTZ filed this action in Maricopa County Superior Court
 2   against Murphy, his wife (listed as “Jane Doe Murphy”), DirectPoint, and Armstrong.5
 3   (Doc. 1-3 at 22). The complaint alleges ten counts. Against Murphy, GTZ alleges breach
 4   of contract, breach of fiduciary duty, and breach of the duty of good faith and fair dealing.
 5   Against Armstrong and DirectPoint, GTZ alleges aiding and abetting a breach of fiduciary
 6   duty. Against all defendants, GTZ alleges misappropriation of trade secrets in violation of
 7   the federal Defend Trade Secrets Act and the Arizona Uniform Trade Secrets Act, tortious
 8   interference with contracts/business expectancies, conversion, unjust enrichment, and civil
 9   conspiracy. (Doc. 1-3 at 34–45).
10          Murphy asserted counterclaims for a violation of the federal Fair Labor Standards
11   Act (“FLSA”) and Arizona state law for unpaid wages and overtime. (Doc. 130 at 15–16).
12   On December 19, 2018, Armstrong removed this action to federal court under federal
13   question jurisdiction and supplemental jurisdiction. (Doc. 1). On November 12, 2019, GTZ
14   and Armstrong stipulated to dismiss Armstrong and it was granted. (Docs. 55, 56).
15          GTZ and Murphy now bring motions for summary judgment.6 Both GTZ and
16   Murphy seek summary judgment on GTZ’s breach of contract, breach of fiduciary duty,
17   Arizona trade secrets claim, and Murphy’s FLSA claim. Only Murphy seeks summary
18   judgment on GTZ’s federal trade secrets claim and the remaining tort claims. No one seeks
19   summary judgment on the Arizona wage and overtime claim.
20                                      LEGAL STANDARD
21          “[W]hen simultaneous cross-motions for summary judgment on the same claim are
22   before the court, the court must consider the appropriate evidentiary material identified and
23   submitted in support of both motions, and in opposition to both motions, before ruling on
24   each of them.” Fair Hous. Council of Riverside Cty., Inc. v. Riverside Two, 249 F.3d 1132,
25   5
       Presumably, Jane Doe Murphy was identified as a party to comply with Arizona’s
     community property rules, but she never appeared, and it is unclear who she is.
26   6
       Murphy’s motion is not specifically brought on behalf of DirectPoint but seeks summary
     judgment on the aiding and abetting tort alleged against only DirectPoint. (Doc. 128 at 1).
27   Murphy and DirectPoint are both represented by the same attorney and Murphy argues he
     and DirectPoint are one and the same. While confusing and because it is uncontested, the
28   Court will treat Murphy’s motion as if it was filed on behalf of both Murphy and
     DirectPoint.

                                                 -5-
     Case 2:18-cv-04819-ROS Document 159 Filed 03/26/21 Page 6 of 34



 1   1134 (9th Cir. 2001). The moving party is entitled to summary judgment if the evidence,
 2   viewed in the light most favorable to the non-moving party, shows “there is no genuine
 3   dispute as to any material fact” and the moving party “is entitled to judgment as a matter
 4   of law.” Fed. R. Civ. P. 56(a); see also Ellison v. Robertson, 357 F.3d 1072, 1075 (9th Cir.
 5   2004); Margolis v. Ryan, 140 F.3d 850, 852 (9th Cir. 1998). At summary judgment, the
 6   court cannot weigh the evidence nor make credibility determinations. Dominguez-Curry v.
 7   Nevada Transp. Dep’t, 424 F.3d 1027, 1035 (9th Cir. 2005). However, “[i]f a party fails to
 8   properly support an assertion of fact or fails to properly address another party’s assertion
 9   of fact . . . , the court may . . . consider the fact undisputed.” Fed. R. Civ. P. 56(e)(2). The
10   moving party initially bears the burden of proving the absence of a genuine dispute of
11   material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 321–25 (1986). To do so, “[t]he
12   moving party must either produce evidence negating an essential element of the non-
13   moving party’s claim or defense or show that the non-moving party does not have enough
14   evidence of an essential element to carry its ultimate burden of persuasion at trial.” Nissan
15   Fire & Marine Ins. Co. v. Fritz Companies, Inc., 210 F.3d 1099, 1102 (9th Cir. 2000). The
16   burden then shifts to the non-moving party to demonstrate the existence of a factual dispute
17   that might affect the outcome of the suit. Saddiq v. Trinity Servs. Grp., 198 F. Supp. 3d
18   1051, 1055 (D. Ariz. 2016). Non-movants “must show a genuine issue of material fact by
19   presenting affirmative evidence from which a jury could find in his favor.” F.T.C. v.
20   Stefanchik, 559 F.3d 924, 929 (9th Cir. 2009) (emphasis in original) (citing Anderson v.
21   Liberty Lobby, 447 U.S. 242, 257 (1986)). “A non-movant’s bald assertions or a mere
22   scintilla of evidence in his favor are both insufficient to withstand summary judgment.” Id.
23   (citing Galen v. Cty. of Los Angeles, 477 F.3d 652, 658 (9th Cir. 2007)).
24          Regarding the evidence, the district court “need consider only the cited materials.”
25   Fed. R. Civ. P 56(c)(3). Thus, “where the evidence is not set forth in the opposing papers
26   with adequate references so that it could conveniently be found” “[t]he district court need
27   not examine the entire file for evidence establishing a genuine issue of fact.” Wyatt Tech.
28   Corp. v. Smithson, 345 F. App’x 236, 239 (9th Cir. 2009) (quoting Carmen v. San Fran.


                                                  -6-
     Case 2:18-cv-04819-ROS Document 159 Filed 03/26/21 Page 7 of 34



 1   Unified Sch. Dist., 237 F.3d 1026, 1031 (9th Cir. 2001)). That said, the district court may
 2   consider materials in the record not cited by the parties, as long as it is admissible evidence.
 3   Fed. R. Civ. P 56(c)(3).
 4                                            ANALYSIS
 5       I. Breach of Contract
 6          The parties have filed cross-motions regarding aspects of GTZ’s breach of contract
 7   claim. Both parties seek summary judgment on the validity of the contract, the
 8   reasonableness of the restrictive covenants, whether Murphy materially breached, and
 9   whether the alleged breach damaged GTZ. The Court will assume, without deciding, the
10   agreement is valid for the purpose of addressing the reasonableness of the restrictive
11   covenants.7 Because the restrictive covenants are unreasonable, the Court will grant
12   Murphy’s motion for summary judgment.
13              A. Restrictive Covenants
14          Both parties seek summary judgment on the Restrictive Covenants Agreement’s
15   restrictive covenants. GTZ argues the covenants are reasonable while Murphy argues they
16   are not. (Docs. 126 at 10; 128 at 4).
17          Whether a restrictive covenant is reasonable is a question of law. Valley Med.
18   Specialists v. Farber, 194 Ariz. 363, 366 (1999). Restrictive covenants are unreasonable
19   “if (a) the restraint is greater than is needed to protect the [employer’s] legitimate interest,
20   or (b) the [employer’s] need is outweighed by the hardship to the [former employee] and
21   the likely injury to the public.” Fearnow v. Ridenour, Swenson, Cleere & Evans, P.C., 213
22
     7
       The Court notes the insufficiency of GTZ’s evidence to support valid contract formation.
23   GTZ only puts forth an electronic record of acknowledgement, unattached to the
     agreement, that lists Murphy’s name, user ID, and the date acknowledged. (Doc. 126-5 at
24   1). To support its assertion that employees “checked the lower left corner of the screen to
     acknowledge viewing and agreeing to the terms of the specific document,” GTZ only
25   provides its self-serving answers to Murphy’s interrogatory. (Doc. 126-2 at 4–5). GTZ does
     not provide the language from the acknowledgment indicating Murphy was agreeing to a
26   contract nor does GTZ provide a declaration from a knowledgeable person regarding how
     the system worked. Citing merely to their conclusory answers to Murphy’s interrogatories
27   is insufficient as, “[n]ormally, a party may not introduce [as evidence] his self-serving
     answers to an opponent’s interrogatories.” Grace & Co. v. City of Los Angeles, 278 F.2d
28   771, 776 (9th Cir. 1960). GTZ has not explained how the information in its interrogatory
     answers could be established as admissible for trial.

                                                  -7-
     Case 2:18-cv-04819-ROS Document 159 Filed 03/26/21 Page 8 of 34



 1   Ariz. 24, 26 (2006) (citation and internal quotation marks omitted). “The determination of
 2   reasonableness is a fact-intensive inquiry that depends on the totality of the circumstances.”
 3   Id. (citation and internal quotation marks omitted).
 4          Most restrictive covenant cases involve a non-compete agreement, where an
 5   employee is prohibited from competing with the former employer within a geographic area
 6   for a limited period of time. Id. (citation omitted). “Restrictive covenants that tend to
 7   prevent an employee from pursuing a similar vocation after termination of employment are
 8   disfavored and are strictly construed against the employer.” Bryceland v. Northey, 160
 9   Ariz. 213, 216 (Ct. App. 1989). Here, there are two covenants at issue, neither of which is
10   labeled a “non-compete agreement” but, in Murphy’s view, both covenants are
11   unreasonable restraints on his behavior.
12          Three Arizona cases are instructive. First, the court in Amex Distributing Company
13   v. Mascari considered a confidentiality agreement. 150 Ariz. 510 (Ct. App. 1986). It read:
14                 Employee acknowledges that by reason of this position and
                   employment with Employer that Employee will be entrusted
15                 with information relating to the customers of the Employer, as
                   well as to Employer’s means and methods of handling and
16                 servicing the business and affairs of said customers. Employee
                   agrees with Employer that at all times during this employment
17                 with Employer, and at all times after termination of
                   employment with Employer, if such termination occurs, that
18                 Employee shall, consistent with duties to Employer’s
                   customers, and duties to the Employer, keep and maintain this
19                 information confidential and shall not utilize any of said
                   information to compete against the Employer, either directly or
20                 indirectly.
21
     Id. at 513. When the former employer sued the former employee, the court held trade
22
     secrets are entitled to infinite protection, but “the same is not true of customer information,
23
     especially in a field where customers are known and generally accessible to competitors.”
24
     Id. at 517. Rather than a protection of trade secrets, the court held the confidentiality
25
     covenant essentially amounted to “a noncompetition covenant, which [was] wholly without
26
     temporal limitation.” Id. As “absent a special and enforceable duty, an alert salesperson is
27
     not required to undergo a prefrontal lobotomy,” the court held the covenant invalid. Id.
28
     (citations omitted).

                                                  -8-
     Case 2:18-cv-04819-ROS Document 159 Filed 03/26/21 Page 9 of 34



 1          Similarly, the court in McKesson Medical-Surgical v. Caccavale, applying Arizona
 2   law, held a confidentiality covenant that applied “to any information about any customer
 3   or potential customer, pricing, or products, without any limitation” swept “so broadly that
 4   it [was] unreasonable and amount[ed] to a covenant not to compete without any
 5   geographical or temporal limitation.” No. CV-04-1351-PHX-SRB, 2008 WL 11338486, at
 6   *6 (D. Ariz. Dec. 23, 2008).
 7          Finally, in Orca Communications Unlimited v. Noder, the court ruled a
 8   confidentiality covenant unenforceable because it prohibited the former employee from
 9   using public information and any information learned during her employment with Orca.
10   233 Ariz. 411, 417 (Ct. App. 2013), decision aff’d and ordered depublished in part, 236
11   Ariz. 180 (2014). The court first held an employer cannot prohibit the use of public
12   information.8 Id. Then, the court held, “its prohibition of [the former employee’s] use of
13   any information she may have learned from her employment . . . is nothing more than an
14   unlimited restriction against competing.” Orca, 233 Ariz. at 417. The Orca agreement had
15   a step-down provision that truncated the covenant to one year if a court required a temporal
16   restriction to find the covenant reasonable. But because the covenant still had no
17   geographic limitation, the agreement “prohibit[ed] her from working anywhere in [her]
18   industry for twelve months.” Id. The court reasoned the former employer “would be unable
19   to show any facts that would outweigh this hardship” and ruled the covenant unenforceable
20   “as the equivalent of a geographically unrestricted non-competition agreement.” Id.
21          In sum, courts have repeatedly held overbroad confidentiality or nondisclosure
22   covenants amount to non-compete covenants and are thus unreasonable and unenforceable.
23                     i. Nondisclosure
24          Murphy first challenges the nondisclosure covenant in the Restrictive Covenants
25   Agreement. (Doc. 128 at 5). Murphy argues the nondisclosure agreement is unreasonable
26   because it is so broad that it amounts to a non-compete agreement with no geographic
27   limitation. (Doc. 128 at 6). The nondisclosure agreement states, “At all times during my
28   8
       The Restrictive Covenants Agreement did not prohibit the use of public information.
     (Doc. 126-5 at 2).

                                                -9-
     Case 2:18-cv-04819-ROS Document 159 Filed 03/26/21 Page 10 of 34



 1   employment and thereafter, I will hold in strictest confidence and will not disclose, use,
 2   lecture upon or publish any of the Company’s Proprietary Information.” (Doc. 126-5 at 2).
 3   Proprietary Information is defined as:
 4                any and all confidential and/or proprietary knowledge, data or
                  information of the Company, its affiliates, parents and
 5                subsidiaries, whether having existed, now existing, or to be
                  developed during my employment. By way of illustration but
 6                not limitation, “Proprietary Information” includes
 7                (a) trade secrets, inventions, mask works, ideas, processes,
                  formulas, source and object codes, data, programs, other works
 8                of authorship, know-how, improvements, discoveries,
                  developments, designs and techniques and any other
 9                proprietary technology and all Proprietary Rights therein
                  (hereinafter collectively referred to as “Inventions”);
10
                  (b) information regarding research, development, new
11                products, marketing and selling, business plans, budgets and
                  unpublished financial statements, licenses, prices and costs,
12                margins, discounts, credit terms, pricing and billing policies,
                  quoting procedures, methods of obtaining business, forecasts,
13                future plans and potential strategies, financial projections and
                  business strategies, operational plans, financing and capital-
14                raising plans, activities and agreements, internal services and
                  operational manuals, methods of conducting Company
15                business, suppliers and supplier information, and purchasing;
16                (c) information regarding customers and potential customers of
                  the Company, including customer lists, names, representatives,
17                their needs or desires with respect to the types of products or
                  services offered by the Company, proposals, bids, contracts
18                and their contents and parties, the type and quantity of products
                  and services provided or sought to be provided to customers
19                and potential customers of the Company and other non-public
                  information relating to customers and potential customers;
20
                  (d) information regarding any of the Company’s business
21                partners and their services, including names: representatives,
                  proposals, bids, contracts and their contents and parties, the
22                type and quantity of products and services received by the
                  Company, and other non-public information relating to
23                business partners;
24                (e) information regarding personnel,           employee     lists,
                  compensation, and employee skills; and
25
                  (f) any other non-public information which a competitor of the
26                Company could use to the competitive disadvantage of the
                  Company. Notwithstanding the foregoing, it is understood that,
27                at all such times, I am free to use information which is
                  generally known in the trade or industry through no breach of
28                this agreement or other act or omission by me, and I am free to
                  discuss the terms and conditions of my employment with

                                               - 10 -
     Case 2:18-cv-04819-ROS Document 159 Filed 03/26/21 Page 11 of 34



 1                   others to the extent permitted by law.
 2
     (Doc. 126-5 at 2).
 3
            The list of prohibited information is so extensive, the only information used or
 4
     acquired during Murphy’s employment not deemed confidential is information that is
 5
     already public knowledge. GTZ even prohibits use of “any other non-public information
 6
     which a competitor of the Company could use to the competitive disadvantage of the
 7
     Company.” Of course, any information a competitor might find useful would be to the
 8
     disadvantage of GTZ. The nondisclosure covenant essentially seeks to neuter all of
 9
     Murphy’s experience, knowledge, and skills acquired at GTZ to the point that it would be
10
     impossible for him to work in the third-party logistics industry again. The nondisclosure
11
     agreement is thus overbroad in scope.
12
            The agreement does contain a step-down provision allowing a court to limit
13
     nondisclosure to a two-year period if otherwise deemed unreasonable for lack of temporal
14
     limitation. (Doc. 126-5 at 3). However, a two-year non-compete covenant is still
15
     unreasonable, particularly because GTZ’s covenant has no geographic limit. See Orca, 233
16
     Ariz. at 417. As GTZ “would be unable to show any facts that would outweigh this
17
     hardship,” the nondisclosure agreement will be found unreasonable and unenforceable in
18
     full. See id.
19
            The agreement contains a severability clause allowing a provision to be severed
20
     from the remainder of the agreement if deemed unenforceable. (Doc. 126-5 at 7). Arizona
21
     recognizes the validity of such severability clauses. See, e.g., Valley Med. Specialists v.
22
     Farber, 194 Ariz. 363, 371 (1999). As such, the nondisclosure covenant is severable from
23
     the remainder of the agreement and the Court must determine whether the other restrictive
24
     covenant is enforceable.
25
                        ii. Non-Solicitation
26
            The same reasonableness analysis discussed above applies when a departing
27
     employee is “not entirely forbidden from competing.” Fearnow, 213 Ariz. at 26 (citation
28
     omitted). For example, anti-piracy or hands-off agreements are “designed to prevent former


                                                 - 11 -
     Case 2:18-cv-04819-ROS Document 159 Filed 03/26/21 Page 12 of 34



 1   employees from using information learned during their employment to divert or to ‘steal’
 2   customers from the former employer.” Olliver/Pilcher Ins. v. Daniels, 148 Ariz. 530, 531
 3   (1986). GTZ’s non-solicitation covenant is essentially an anti-piracy agreement. Murphy
 4   challenges GTZ’s non-solicitation covenant as overbroad and unreasonable. (Doc. 128 at
 5   6).
 6          GTZ’s non-solicitation covenant does not allow Murphy, for one-year after his
 7   employment ended, to:
 8                 solicit, induce or attempt to induce any Customer or Potential
                   Customer, or any consultant or independent contractor with
 9                 whom [he] had direct or indirect contact or whose identity [he]
                   learned as a result of [his] employment with the Company, to
10                 terminate, diminish, or materially alter in a manner harmful to
11                 the Company its relationship with the Company; or . . . solicit,
                   perform, provide or attempt to perform or provide any
12                 Conflicting Services for a Customer or Potential Customer.

13   (Doc. 126-5 at 5). Customer or Potential Customer is defined as:
14                 any person or entity who or which, at any time during the one
15                 (1) year prior to the date [his] employment with the Company
                   ends,
16                 (i) contracted for, was billed for, or received from the Company
17                 any product, service or process with which [he] worked
                   directly or indirectly during [his] employment by the Company
18                 or about which [he] acquired Proprietary Information; or

19                 (ii) was in contact with [him] or in contact with any other
                   employee, owner, or agent of the Company, of which contact
20                 [he] was or should have been aware, concerning any product,
                   service or process with which [he] worked directly or indirectly
21                 during [his] employment with the Company or about which
                   [he] acquired Proprietary Information; or
22                 (iii) was solicited by the Company in an effort in which [he]
23                 was involved or of which [he] was or should have been aware.

24   (Doc. 126-5 at 5). Conflicting Services is defined as:
25                 any product, service, or process or the research and
26                 development thereof, of any person or organization other than
                   the Company that directly competes with a product, service, or
27                 process, including the research and development thereof, of the
                   Company with which [he] worked directly or indirectly during
28                 [his] employment by the Company or about which [he]
                   acquired Proprietary Information during my employment by


                                                - 12 -
     Case 2:18-cv-04819-ROS Document 159 Filed 03/26/21 Page 13 of 34



 1                 the Company.
 2
     (Doc. 126-5 at 5). Essentially, GTZ’s non-solicitation covenant prevents Murphy from
 3
     working with any business or person GTZ was remotely involved with during the year
 4
     prior to his termination. The covenant is limited to one-year and the Court will presume,
 5
     without deciding, that this temporal limitation is reasonable. However, the covenant, as
 6
     written, is still unreasonable.
 7
            The non-solicitation covenant is overbroad in scope. The covenant prohibits
 8
     Murphy from working with customers or “potential customers” he never worked with or
 9
     was unaware of but “should have been aware of.” An example illustrates the
10
     unreasonableness. Assume GTZ sent a companywide email informing its employees it was
11
     targeting a potential (fictional) customer, known as Silver’s Schnauzers, for business. Even
12
     if Murphy never opened the email and had never actually heard of Silver’s Schnauzers
13
     before leaving GTZ, the covenant would prohibit him from working with Silver’s
14
     Schnauzers because he “should have been aware of” GTZ’s solicitation. Prohibiting former
15
     employees from working with all third parties who had even the slightest contact with GTZ
16
     appears to misunderstand the type of interest an employer can legitimately protect.
17
            GTZ has a legitimate interest in preventing former employees from stealing
18
     customers or potential customers with whom the former employee formed a meaningful
19
     relationship during their employment. And GTZ’s summary judgment motion actually
20
     acknowledges “a non-solicitation restriction may only protect against solicitation of those
21
     individuals with whom the defendants have formed a meaningful relationship.” (Doc. 126
22
     at 11 (citing Olliver/Pilcher, 148 Ariz. at 532)). GTZ’s interest is not served by preventing
23
     Murphy from working with individuals or businesses he never had a meaningful
24
     relationship with at GTZ, even assuming Murphy somehow “should have known” GTZ
25
     was targeting those individuals or businesses. There is no unfairness in Murphy working
26
     with one of GTZ’s customers or potential customers he had no knowledge of, or
27
     relationship with, during his time at GTZ. The hardship to Murphy, however, is great.
28
     Murphy would be prohibited from working with all of GTZ’s customers and all “potential


                                                - 13 -
     Case 2:18-cv-04819-ROS Document 159 Filed 03/26/21 Page 14 of 34



 1   customers.” In fact, according to GTZ’s website, that could total over 50,000 truckload
 2   carriers and 25,000 clients. About GlobalTranz, https://www.globaltranz.com/company/
 3   (last visited March 23, 2021). It is not clear how Murphy, acting in absolute good faith,
 4   could navigate such terrain. There is nothing in the record to show Murphy was able to
 5   discern who GTZ might classify as a “potential customer.” Thus, this provision effectively
 6   imposes a blanket non-compete. Moreover, it is a non-compete without any geographic
 7   limitation. As such, the Court finds the non-solicitation covenant overbroad.
 8                   iii. Reformation Clause
 9          The Restrictive Covenants Agreement does contain a reformation clause but not one
10   sufficiently clear to save the two covenants. The contract states:
11                 If moreover, any one or more of the provisions contained in
                   this Agreement shall for any reason be held to be excessively
12                 broad as to duration, geographical scope, activity or subject, it
                   shall be construed by limiting and reducing it, so as to be
13                 enforceable to the extent compatible with the applicable law as
                   it shall then appear.
14
15   (Doc. 126-5 at 7).
16          In Arizona, courts follow the “blue pencil” rule. Compass Bank v. Hartley, 430 F.
17   Supp. 2d 973, 980 (D. Ariz. 2006). This allows courts to “eliminat[e] grammatically
18   severable, unreasonable provisions” of covenants. Fearnow, 213 Ariz. at 32.
19          In Fearnow, the Arizona Supreme Court blue-penciled an agreement, which
20   required all departing shareholders from a law firm to return their stock. Id. All but
21   shareholders choosing to compete with the law firm within a geographic region would
22   receive their original subscriptions as payment for the returned stock. Id. The court held
23   this restriction, targeting shareholders who chose to compete within a region, was
24   grammatically severable under the blue pencil rule. Id.
25          While Arizona allows courts to blue-pencil agreements, courts are not allowed to
26   “add terms or rewrite provisions” to covenants. Id. In Farber, the Arizona Supreme Court
27   addressed the enforceability of a non-compete clause prohibiting a departing physician
28   from practicing medicine within a five-mile radius of any of three specific clinic locations


                                                - 14 -
     Case 2:18-cv-04819-ROS Document 159 Filed 03/26/21 Page 15 of 34



 1   for a period of three years. Valley Medical Specialists v. Farber, 194 Ariz. 363 (1999). The
 2   contract contained a reformation clause, like the one GTZ included, that allowed a court,
 3   if necessary, to amend the covenant to make it enforceable. Id. at 372 n.2. Despite the
 4   clause, the court held the covenant was unenforceable because both the scope and duration
 5   were unreasonable, and courts are not permitted “to add terms or rewrite provisions” of
 6   contracts. Id. at 372. The court explained that many contracts do not make their way to
 7   court, allowing employers to use overbroad restrictive covenants to instill fear in former
 8   employees. Id. All the while, the employer takes comfort in its reformation clause,
 9   assuming, if challenged, the covenant will be modified by the court to make it enforceable.
10   Id.
11          Similarly, in Varsity Gold, the non-competition clause prohibited the employee
12   from “competing with Varsity in ‘the state of Pennsylvania or any contiguous state.”
13   Varsity Gold v. Porzio, 202 Ariz. 355, 356 (Ct. App. 2002). Like Farber, it also contained
14   a reformation clause. The trial court found the non-competition provision unenforceable
15   and amended the scope to the south Pittsburgh area for the duration of one year. The Court
16   of Appeals disagreed, stating that any judicial reformation beyond implementation of the
17   blue-pencil rule is a “significant modification of that provision that cannot be tolerated.”
18   Id. at 358–59.
19          Pursuant to Arizona’s view of the blue-pencil rule, the Court cannot add terms or
20   rewrite provisions and will not do so here. The parties failed to contemplate a geographic
21   limitation to the covenants, which both amounted to non-compete agreements. Because the
22   Court cannot add terms, neither covenant can be reformed.
23          Even setting aside the lack of geographic limits, to make the non-solicitation
24   covenant reasonable, substantial modifications would be required. GTZ asks the Court to
25   do just that by “blue pencil editing [out all] phrases that are inapplicable to the dispute at
26   hand.” (Doc. 150 at 12). In doing so, GTZ seeks to limit the restrictive covenant only to
27   those customers Murphy directly worked with while at GTZ. (Doc. 150 at 12). GTZ argues
28   Arizona’s blue-pencil rule would allow for the following changes to the definition of


                                                 - 15 -
     Case 2:18-cv-04819-ROS Document 159 Filed 03/26/21 Page 16 of 34



 1   “Customer or Potential Customer”:
 2                  any person or entity who or which, at any time during the one
                    (1) year prior to the date [his] employment with the Company
 3                  ends,
 4                  (i) contracted for, was billed for, or received from the Company
                    any product, service or process with which [he] worked
 5                  directly or indirectly during [his] employment by the Company
                    or about which [he] acquired Proprietary Information; or
 6
                    (ii) was in contact with [him] or in contact with any other
 7                  employee, owner, or agent of the Company, of which contact
                    [he] was or should have been aware, concerning any product,
 8                  service or process with which [he] worked directly or indirectly
                    during [his] employment with the Company or about which
 9                  [he] acquired Proprietary Information; or
10                  (iii) was solicited by the Company in an effort in which [he]
                    was involved or of which [he] was or should have been aware.
11
12   And GTZ proposes the agreement’s provision regarding “Conflicting Services” be changed
13   as follows:
14                  any product, service, or process or the research and
                    development thereof, of any person or organization other than
15                  the Company that directly competes with a product, service, or
                    process, including the research and development thereof, of the
16                  Company with which [he] worked directly or indirectly during
                    [his] employment by the Company or about which [he]
17                  acquired Proprietary Information during my employment by
                    the Company.
18
19
20   This exercise requires modifications well beyond any plausible attempt to cut
21   grammatically severable, unreasonable provisions. It amounts to an attempt to rewrite the
22   agreement to make it enforceable. The Arizona Supreme Court has recognized and
23   prohibited the fear caused to employees by overbroad restrictive covenants while
24   employers take comfort in reformation clauses that courts may use to uphold only
25   reasonable restrictions. No such comfort will be afforded here.
26          Because the restrictive covenants are unenforceable, Murphy’s motion will be
27   granted, and the restrictive covenants are unenforceable. Therefore, the breach of contract
28   claim fails.


                                                 - 16 -
     Case 2:18-cv-04819-ROS Document 159 Filed 03/26/21 Page 17 of 34



 1       II. Trade Secrets
 2          Both parties seek summary judgment on Murphy’s alleged misappropriation of
 3   GTZ’s customer information under the Arizona Uniform Trade Secrets Act (“AUTSA”).
 4   Murphy also seeks summary judgment on GTZ’s federal Defend Trade Secrets Act
 5   (“DTSA”) claim. For both claims, GTZ alleges Murphy misappropriated GTZ’s customer
 6   information, including information about KIK, by transferring the information to his
 7   personal email and providing it to Armstrong in an attempt to become an outside broker
 8   for Armstrong.9 (Doc. 126 at 5). The Court will deny summary judgment to both parties
 9   because there are material disputes of fact as to whether the GTZ information at issue
10   qualifies as a trade secret.
11              A. Qualification as Trade Secrets
12          Under AUTSA and DTSA, the initial trade secrets inquiry is virtually identical. To
13   establish misappropriation of a trade secret, the plaintiff must prove a legally protectable
14   trade secret exists. See Calisi v. Unified Fin. Servs., 232 Ariz. 103, 106 (Ct. App. 2013);
15   InteliClear v. ETC Glob. Holdings, 978 F.3d 653, 657–58 (9th Cir. 2020) (“plaintiffs must
16   identify the trade secrets and carry the burden of showing they exist”) (internal quotations
17   and citation omitted). First, a trade secret must be actually secret. See id. Then, the owner
18   of the trade secret must have taken reasonable measures to maintain the secrecy of the
19   information. 18 U.S.C.A. § 1839(3)(A); Ariz. Rev. Stat. § 44-401(4)(b). Finally, “the
20   information [must] derive[] independent economic value, actual or potential, from not
21   being generally known to, and not being readily ascertainable through proper means by,
22   another person who can obtain economic value from the disclosure or use of the
23   information.” 18 U.S.C.A. § 1839(3)(B); Ariz. Rev. Stat. § 44-401(4)(a). Essentially,
24   9
       GTZ does not identify, with precision, the trade secrets at issue. In GTZ’s motion for
     summary judgment, it only refers to its alleged trade secrets as “customer information and
25   associated financials.” (Doc. 126 at 19, 21). In its complaint, GTZ describes its alleged
     trade secrets as “confidential and proprietary information and information regarding the
26   needs, requirements, specifications, processes, preferences, expectancies, characteristics,
     traits, habits and tastes of [GTZ’s] customers, leads, referrals, and employees.” (Doc. 1-3
27   at 39). Courts ordinarily require a party to identify trade secrets with sufficient particularity.
     Smartcomm License Servs. v. Palmieri, No. 1 CA-CV 16-0265, 2018 WL 326510, at *8
28   (Ariz. Ct. App. Jan. 9, 2018). At trial, GTZ must be prepared to explicitly identify the trade
     secrets or they will not be allowed.

                                                   - 17 -
     Case 2:18-cv-04819-ROS Document 159 Filed 03/26/21 Page 18 of 34



 1   whether a trade secret exists is a mixed question of law and fact that requires the
 2   information be secret, reasonable measures were taken to maintain secrecy, and the
 3   information has independent economic value derived from its secrecy. Calisi, 232 Ariz. at
 4   106.
 5          In support of its argument that GTZ’s “customer information” is a trade secret, GTZ
 6   primarily argues that customer lists are trade secrets in Arizona. (Doc. 126 at 20). The
 7   argument, relying heavily on case law, is convincing but not dispositive here. See, e.g.,
 8   Calisi, 232 Ariz. at 109. “While courts have held that customer lists may be considered
 9   trade secrets, they do not per se qualify as such.” CleanFish v. Sims, No. 19-CV-03663-
10   HSG, 2019 WL 2716293, at *3 (N.D. Cal. June 28, 2019) (citation omitted). Thus, while
11   customer lists may qualify as trade secrets, the inquiry is still context specific. See Calisi,
12   232 Ariz. At 107–108 (identifying factors for courts to use in assessing if customer lists
13   qualify as trade secrets). Here, neither party has established the absence of disputes of
14   material facts as to the secrecy, efforts to maintain secrecy, and economic value of GTZ’s
15   customer information.
16          There are many material factual disputes concerning the secrecy and measures to
17   maintain secrecy of the information. GTZ claims the information in the spreadsheets
18   Murphy emailed to his personal account consists of “highly confidential and proprietary
19   data, . . . all of which gives GTZ a competitive advantage.” (Doc. 113-1 at 3). GTZ cites
20   two measures to demonstrate secrecy and the measures GTZ takes to maintain secrecy.
21   First, GTZ utilizes the Restrictive Covenants Agreement discussed above to keep
22   information secret. (Doc. 126 at 21–22). Second, GTZ argues it provided outside agents
23   only limited access to customer information on its various software platforms. (Doc. 137
24   at 4). Murphy responds that GTZ’s customer information does not qualify as trade secrets
25   because much of the information was provided by KIK, not GTZ. In addition, some of the
26   GTZ documents were prepared in part by KIK employees and KIK employees were not
27   required to sign confidentiality agreements. Murphy further attests that GTZ’s bids, rates,
28   and pricing are regularly and frequently posted by GTZ employees on third party websites.


                                                 - 18 -
     Case 2:18-cv-04819-ROS Document 159 Filed 03/26/21 Page 19 of 34



 1   (Doc. 128 at 17).10 And Murphy states GTZ allowed outside agents to access its software-
 2   based information with few limits and authorized former employees to operate as outside
 3   agents with access to GTZ software. (Doc. 128 at 18).
 4          GTZ disputes the amount of access outside agents have to GTZ’s customer
 5   information. (Doc. 137 at 4). GTZ claims outside agents were not permitted access to
 6   certain software for the first six months, have limited access based on their tenure and
 7   engagement with GTZ, and are never provided with customer financials. (Doc. 137 at 14).
 8   But based on the briefing and evidence the parties provided, it is not possible to draw
 9   absolute conclusions regarding the extent to which the information was actually kept secret
10   and whether GTZ made sufficient efforts to keep the information secret.
11          Moreover, there are disputes of material fact as to the independent economic value
12   of the information’s secrecy. GTZ alleges the information’s secrecy is valuable. (Doc. 113-
13   1 at 2). GTZ argues that Murphy’s “extreme steps to siphon [the KIK information] to his
14   personal email account” demonstrates the inherent value and usefulness of the information.
15   This fact is in dispute as Murphy denies that he forwarded the information to his personal
16   email for its economic value. (Doc. 139 at 11). Instead, Murphy claims he sent the emails
17   because he was actively working on matters related to the emails, and he denied having
18   used the information after his resignation. (Doc. 139 at 11–12).11 There is a dispute of
19   material fact, in the nature of a credibility issue, as to the economic value of the secrecy of
20   GTZ’s customer information.
21          It is clear that factual disputes regarding secrecy, measures to maintain the secrecy,
22   and the economic value of the secrecy remain. Those disputes are for the jury to decide.
23   The Court will deny both sides’ attempt at summary judgment on the AUTSA and DTSA
24   claims.
25   10
        Murphy relies on both his own declaration about GTZ practices and screenshots of third-
     party websites displaying GTZ prices and customer information. (Doc. 128-2). GTZ
26   challenges the admissibility of the screenshots but not Murphy’s declaration. (Doc. 137 at
     4). The Court will only rely on Murphy’s declaration.
27   11
        GTZ also argues, “Murphy testified that he would have to protect the same type of
     information if it were created as part of his own business. (See Exh. 22).” (Doc. 126 at 22).
28   The Court reviewed Exhibit 22 and did not find any such testimony. Thus, the Court will
     not address this allegation.

                                                 - 19 -
     Case 2:18-cv-04819-ROS Document 159 Filed 03/26/21 Page 20 of 34



 1        III.   Tort Claims
 2           Both parties seek summary judgment on GTZ’s breach of fiduciary duty claim.
 3   Murphy also seeks summary judgment on all of GTZ’s tort claims as allegedly preempted
 4   by AUTSA and on the merits. The motions on all tort claims will be denied.
 5               A. Preemption
 6           Murphy argues all of GTZ’s common law tort claims are preempted by the AUTSA.
 7   (Doc. 128 at 19). AUTSA preempts common-law claims involving trade secrets. Orca
 8   Commc’ns Unlimited v. Noder, 236 Ariz. 180, 183 (2014). However, the “AUTSA does
 9   not displace common-law claims based on alleged misappropriation of confidential
10   information that is not a trade secret.” Orca Commc’ns Unlimited v. Noder, 236 Ariz. 180,
11   181 (2014). Because the Court cannot determine if any of GTZ’s information is a trade
12   secret based on the record provided, Murphy’s preemption argument cannot be resolved
13   on summary judgment.
14               B. Breach of Fiduciary Duty
15           Both parties seek summary judgment for breach of fiduciary duty. GTZ alleges
16   Murphy breached the implied duty of loyalty as part of his fiduciary duty to GTZ. Murphy
17   does not dispute he owed GTZ a duty of loyalty prior to his resignation, but he disagrees
18   that there was any breach. (Doc. 139 at 13).
19           “Consistent with the fiduciary duty of loyalty, an employee may not, absent
20   agreement to the contrary, statute or other authority, compete with his or her employer
21   concerning the subject matter of the employment.”12 Sec. Title Agency v. Pope, 219 Ariz.
22   480, 492 (Ct. App. 2008) (citation omitted). “Nevertheless, an employee may make
23   arrangements to compete.” Id. (citation and internal quotations omitted). Thus, the question
24   is whether Murphy’s actions constituted “a breach of [his] fiduciary duty or were merely
25
     12
        “When interpreting state law, federal courts are bound by decisions of the state’s highest
26   court. In the absence of such a decision, a federal court must predict how the highest state
     court would decide the issue using intermediate appellate court decisions, decisions from
27   other jurisdictions, statutes, treatises, and restatements as guidance.” Strother v. S.
     California Permanente Med. Grp., 79 F.3d 859, 865 (9th Cir. 1996), as amended on denial
28   of reh’g (Apr. 22, 1996), as amended on denial of reh’g (June 3, 1996) (citation and internal
     quotations omitted).

                                                - 20 -
     Case 2:18-cv-04819-ROS Document 159 Filed 03/26/21 Page 21 of 34



 1   legally permissible preparations to compete.” Id. (citation and internal quotations omitted).
 2          “The line separating mere preparation from active competition may be difficult to
 3   discern in some cases.” Id. (citation and internal quotations omitted). Arizona courts rely
 4   on the Second Restatement of Agency (1958) to explore this question. Id. Comment e to
 5   Restatement § 393 provides:
 6                 After the termination of his agency, in the absence of a restrictive
                   agreement, the agent can properly compete with his principal as to
 7                 matters for which he has been employed. . . . Even before the
                   termination of the agency, he is entitled to make arrangements to
 8                 compete, except that he cannot properly use confidential information
                   peculiar to his employer’s business and acquired therein. Thus, before
 9                 the end of his employment, he can properly purchase a rival business
                   and upon termination of employment immediately compete. He is not,
10                 however, entitled to solicit customers for such rival business before
                   the end of his employment nor can he properly do other similar acts
11                 in direct competition with the employer's business.
12
     Essentially, agents can prepare to compete while still employed but cannot actually
13
     compete.
14
            The Arizona Court of Appeals has held the same. For example, in McCallister Co.
15
     v. Kastella, the employer alleged the employee, while still employed, breached her duty of
16
     loyalty by improperly soliciting both her employer’s clients and fellow employees. 170
17
     Ariz. 455, 458 (Ct. App. 1992). The court upheld the trial court’s grant of summary
18
     judgment in favor of the employee because the employer had “not presented a single
19
     specific instance of improper solicitation by” the employee during her employment. Id. at
20
     459. Without evidence, a mere allegation of improper solicitation during employment does
21
     not amount to a breach of the duty of loyalty.
22
            GTZ argues the Court should follow the New Jersey Supreme Court’s ruling in
23
     Lamorte Burns & Co. v. Walters, which also relies on the Restatement. 167 N.J. 285
24
     (2001). In that case, the court held that two former employees breached their duty of loyalty
25
     when they used specific, valuable, confidential, proprietary information obtained during
26
     their employment to solicit clients of their former employer after their employment. Id. at
27
     301. The Restatement recognizes that: “an agent has a duty to the principal not to use . . .
28
     in competition with the principal or to his injury, trade secrets, written lists of names, or

                                                - 21 -
     Case 2:18-cv-04819-ROS Document 159 Filed 03/26/21 Page 22 of 34



 1   other similar confidential matters given to him only for the principal’s use or acquired by
 2   the agent in violation of duty[, but t]he agent is entitled to use general information
 3   concerning the method of business of the principal and the names of the customers retained
 4   in his memory, if not acquired in violation of his duty as agent.” Restatement (Second) of
 5   Agency § 396(b) (1958).
 6          In Walters, the former employees actively solicited the business away from their
 7   former employer. Id. at 298. Here, GTZ alleges, like the employees in Walters, Murphy
 8   “purloined” protected information while employed in order to solicit busines away from
 9   GTZ. (Doc. 126 at 18–19). GTZ claims the information was “purloined” through Murphy’s
10   emails which sent customer information to his personal account and a customer list to
11   Armstrong. (Doc. 126 at 18–19). GTZ argues it was Murphy’s efforts “while still employed
12   by GTZ” that ultimately caused KIK to stop doing business with GTZ. (Doc. 126 at19).
13          Murphy denies these allegations. Rather, Murphy provides evidence that he did not
14   initiate contact with KIK after his employment nor did he solicit KIK during his
15   employment. (Doc. 73-1 at 10–11). According to Murphy’s declaration, he was contacted
16   by Brian Cosler, KIK’s Director of Transportation Services on February 20, 2018, over
17   two weeks after Murphy resigned from GTZ. (Doc. 128-1 at 7). Murphy informed Cosler
18   that he had resigned from GTZ, to which Murphy claims Cosler said, “What do I need to
19   do to get you back in the mix over here, we need your help. I don’t have a relationship with
20   GTZ, I have a relationship with you.” (Doc. 128-1 at 7). Murphy then allegedly expressed
21   concerns about his employment agreement and non-solicitation provisions, which Cosler
22   disregarded, explaining Cosler had solicited Murphy, not the other way around. 13 (Doc.
23   128-1 at 7).
24          GTZ’s only evidence is Murphy’s emails to his personal email account. GTZ has
25   13
        Murphy puts forth an email exchange between him and Cosler on February 21 and 22,
     2018. In it Murphy writes, “Thank you for reaching out. This email is to confirm that I did
26   not do or say anything to initiate contact with you, and that I did not do or say anything
     during my employment with Globaltranz to notify you that I was leaving the company or
27   my intentions after leaving the company. If this is not accurate or correct in any way please
     let me know.” (Doc. 73-1 at 11). In response, Cosler writes, “This is correct!” (Doc. 73-1
28   at 12). GTZ challenges this email as inadmissible because KIK could not locate the record
     and authenticate it. (Doc. 137-4). The Court will not rely on the email exchange.

                                                - 22 -
     Case 2:18-cv-04819-ROS Document 159 Filed 03/26/21 Page 23 of 34



 1   not offered admissible, undisputed evidence that Murphy used or intended to use the
 2   information for the purpose of competing. Nor has GTZ demonstrated the confidential
 3   nature of the information. GTZ does not provide admissible evidence that Murphy solicited
 4   KIK. And the Court has found no case that holds a former employee violates the duty of
 5   loyalty by accepting the solicitation of their former employer’s client. Accordingly, the
 6   Court finds disputes of material facts remain. Summary judgment on the claim will be
 7   denied for both parties.
 8             C. Intentional Interference
 9          Murphy seeks summary judgment on GTZ’s intentional interference claim. GTZ
10   alleges Murphy intentionally interfered with its business expectancy with KIK. A prima
11   facie case of intentional interference requires: (1) existence of a valid contractual
12   relationship or business expectancy, (2) knowledge of the relationship or expectancy on
13   the part of the interferor, (3) intentional interference inducing or causing a breach or
14   termination of the relationship or expectancy, (4) resultant damage to the party whose
15   relationship or expectancy has been disrupted, and (5) that the defendant acted improperly.
16   Wells Fargo Bank v. Arizona Laborers, Teamsters & Cement Masons Loc. No. 395 Pension
17   Tr. Fund, 201 Ariz. 474, 493 (2002), as corrected (Apr. 9, 2002); Neonatology Assocs. v.
18   Phoenix Perinatal Assocs., 216 Ariz. 185, 187 (Ct. App. 2007). Murphy argues GTZ did
19   not have an exclusivity agreement with KIK, and thus there was no valid contractual
20   relationship or business expectancy.
21          Arizona law is not clear as to what constitutes a “business expectancy.” The parties
22   provide no briefing or cases on the point. The Arizona Court of Appeals addressed this
23   point in Dube v. Likins, 216 Ariz. 406, 414 (Ct. App. 2007). There, the court held a plaintiff
24   must “identify the specific relationship with which the defendant interfered.” Id. And “[a]s
25   a general rule, an action for tortious interference with a business relationship requires a
26   business relationship evidenced by an actual and identifiable understanding or agreement
27   which in all probability would have been completed if the defendant had not interfered.”
28   Id. (quoting Ethan Allen v. Georgetown Manor, 647 So.2d 812, 815 (Fla.1994)). A plaintiff


                                                 - 23 -
     Case 2:18-cv-04819-ROS Document 159 Filed 03/26/21 Page 24 of 34



 1   may have a valid “business expectancy” when there is “a colorable economic relationship
 2   between the plaintiff and a third party with the potential to develop into a full contractual
 3   relationship.” Id. (quoting Hawaii Med. Ass’n v. Hawaii Med. Serv. Ass’n, 113 Hawai‘i 77,
 4   148 P.3d 1179, 1217–18 (2006)).
 5          Murphy fails to establish that the lack of an exclusivity agreement necessarily means
 6   there was no colorable economic relationship with the potential to develop into a full
 7   contractual relationship between GTZ and KIK. As GTZ asserts, GTZ and KIK had an
 8   ongoing business relationship for nearly three years at the time Murphy joined Armstrong
 9   and started working with KIK again. (Doc. 137 at 16). Accordingly, Murphy has not, as a
10   matter of law, met its burden to prove GTZ did not have a valid “business expectancy.”
11   Summary judgment will be denied on the point.
12               D. Conversion
13          Murphy seeks summary judgment on GTZ’s conversion claim. GTZ alleges Murphy
14   is liable for conversion of GTZ’s customer list, bids, and other documents with customer
15   information. Conversion “is an intentional exercise of dominion or control over a chattel
16   which so seriously interferes with the right of another to control it that the actor may justly
17   be required to pay the other the full value of the chattel.” Restatement (Second) of Torts §
18   222A(1) (1965). “An action for conversion ordinarily lies only for personal property that
19   is tangible, or to intangible property that is merged in, or identified with, some document.”
20   Miller v. Hehlen, 209 Ariz. 462, 472 (Ct. App. 2005) (citation and internal quotations
21   omitted).
22          Murphy argues customer lists, bids, and documents with generic business
23   information do not constitute chattel because they are not documents, like a stock
24   certificate, merged with intangible property. (Doc. 128 at 21). The Court agrees. See Miller
25   v. Hehlen, 209 Ariz. 462, 472 (Ct. App. 2005); Scottsdale Ins. v. Deanna K. Cook, No. CV-
26   10-1661-PHX-FJM, 2010 WL 4942764, at *3 (D. Ariz. Nov. 24, 2010). For the purpose of
27   conversion, the documents are not tangible property either. See id. Moreover, GTZ has not
28   established with admissible evidence that documents emailed to one’s personal account


                                                 - 24 -
     Case 2:18-cv-04819-ROS Document 159 Filed 03/26/21 Page 25 of 34



 1   constitute “intentional exercise of dominion or control over a chattel which so seriously
 2   interferes with the right of another to control it.” Accordingly, the Court grants Murphy
 3   summary judgment on the claim.
 4             E. Breach of Implied Covenant of Good Faith and Fair Dealing
 5          Murphy seeks summary judgment on GTZ’s claim for breach of implied covenant
 6   of good faith and fair dealing. Murphy simply argues summary judgment on this claim
 7   should be granted for the same reasons as on GTZ’s claim for breach of contract, breach
 8   of fiduciary duty, and misappropriation of trade secrets. (Doc. 128 at 21). GTZ does not
 9   respond with any argument of its own. (Doc. 137 at 15). Because no meaningful argument
10   has been put forth that summary judgment should be granted on this claim, the Court will
11   deny summary judgment. See Tombstone, City of v. United States, No. CV-11-00845-TUC-
12   FRZ, 2015 WL 11120851, at *20 (D. Ariz. Mar. 12, 2015) (the argument “is so severely
13   underdeveloped that the Court will not consider it.”) (citing Indep. Towers of Washington
14   v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (refusing to address issues not
15   accompanied by legal argument and holding, “[w]hen reading ITOW’s brief, one wonders
16   if ITOW, in its own version of the ‘spaghetti approach,’ has heaved the entire contents of
17   a pot against the wall in hopes that something would stick. We decline, however, to sort
18   through the noodles in search of ITWO’s claim.”)).
19             F. Unjust Enrichment
20          Murphy seeks summary judgment on GTZ’s unjust enrichment claim. GTZ alleges
21   Murphy received the benefit of access to proprietary customer information, purchased sales
22   leads, and existing customer goodwill. (Doc. 137 at 16). GTZ also alleges he retained these
23   benefits by keeping GTZ proprietary information after his resignation. (Doc. 137 at 16).
24   To recovery under a theory of unjust enrichment, “a plaintiff must demonstrate that the
25   defendant received a benefit, that by receipt of that benefit the defendant was unjustly
26   enriched at the plaintiff’s expense, and that the circumstances were such that in good
27   conscience the defendant should provide compensation.” Freeman v. Sorchych, 226 Ariz.
28   242, 251 (Ct. App. 2011).


                                               - 25 -
     Case 2:18-cv-04819-ROS Document 159 Filed 03/26/21 Page 26 of 34



 1          Murphy fails to argue why summary judgment should be granted. He lists the
 2   benefits GTZ alleges and states, other than those benefits, “GTZ has provided no other
 3   evidence of Murphy’s alleged misappropriation or misconduct, nor any other benefit
 4   Murphy accrued at GTZ’s expense.” (Doc. 128 at 22). Murphy offers no argument why the
 5   benefits he admits GTZ alleges are insufficient for an unjust enrichment claim. Because
 6   Murphy has failed, the Court will deny the motion on this claim.
 7             G. Aiding and Abetting a Breach of Fiduciary Duty
 8          Murphy seeks summary judgment on the aiding and abetting a breach of fiduciary
 9   duty claim against DirectPoint.14 Aiding and abetting’s elements are: “(1) the primary
10   tortfeasor must commit a tort causing injury to the plaintiff; (2) the defendant must know
11   the primary tortfeasor's conduct constitutes a breach of duty; and (3) the defendant must
12   substantially assist or encourage the primary tortfeasor in achieving the breach.” Cal X-Tra
13   v. W.V.S.V. Holdings, 229 Ariz. 377, 406 (Ct. App. 2012). Murphy argues Murphy and
14   DirectPoint are essentially one and the same because DirectPoint’s only owner and
15   employee is Murphy. (Doc. 128 at 22). Thus, Murphy argues DirectPoint cannot be liable
16   for aiding and abetting Murphy. However, persons and limited liability companies are
17   distinct, primarily for purposes of liability. Dietel v. Day, 16 Ariz. App. 206, 208 (1972).
18   The parties fail to address how they apportion acts or liability between Murphy and
19   DirectPoint but at the same time do not argue for alter ego liability, where a court would
20   pierce DirectPoint’s veil to reach Murphy for the purposes of liability. There are simply
21   insufficient material, undisputed facts to grant summary judgment, so the motion will be
22   denied on this issue.
23             H. Civil Conspiracy
24          Murphy seeks summary judgment on the civil conspiracy claim. GTZ alleges
25   Murphy, DirectPoint, and Armstrong all conspired to commit the other claims listed in the
26   Complaint. (Doc. 1-3 at 44). Murphy argues Murphy’s email communications do not show
27   14
        As discussed in footnote 6, DirectPoint does not move for summary judgment even
     though it is the only Defendant remaining on this claim. Because Murphy and DirectPoint
28   are, for present purposes, virtually one and the same, the Court will treat the motion as if
     DirectPoint submitted it.

                                                - 26 -
     Case 2:18-cv-04819-ROS Document 159 Filed 03/26/21 Page 27 of 34



 1   “an actual agreement, proven by clear and convincing evidence” as required by law. (Doc.
 2   128 at 23). GTZ counters that Murphy’s conduct and other circumstances prior to and
 3   following his resignation provide sufficient evidence to meet its burden. (Doc. 137 at 16).
 4   Whether GTZ’s evidence of civil conspiracy is clear and convincing is a fact question best
 5   left to the jury. As such, Murphy’s motion will be denied on this issue.
 6      IV. FLSA Overtime Claim
 7          Both parties move for summary judgment on Murphy’s Fair Labor Standards Act
 8   (“FLSA”) overtime claim. Murphy alleges when he was a Logistics Specialist from
 9   December 2015 to December 2016, he was misclassified as an exempt employee and
10   regularly worked more than 40 hours per week, entitling him to overtime which was not
11   given. Murphy further alleges GTZ’s conduct was willful, which would expand the usual
12   two-year statute of limitations to three-years. GTZ’s conduct qualified as willful such that
13   Murphy’s claim is timely. And there are no disputes of material fact that Murphy was not
14   properly classified nor are there disputes of material fact regarding GTZ’s liability.
15   However, the precise amount of that liability must be proven at trial.
16             A. Willfulness and Statute of Limitations
17          Murphy alleges GTZ’s FLSA violation was willful. “Ordinarily, a two-year statute
18   of limitations applies to claims under the FLSA.” Scalia v. Emp. Sols. Staffing Grp., 951
19   F.3d 1097, 1102 (9th Cir. 2020), cert. denied sub nom. Emp. Sols. v. Scalia, No. 20-660,
20   2021 WL 666405 (U.S. Feb. 22, 2021) (citing 29 U.S.C. § 255(a)). “But for a ‘willful
21   violation,’ the limitations period extends to three years.” Id. (citing 29 U.S.C. § 255(a)).
22   Because Murphy’s counterclaims were filed two years after the last alleged violation, GTZ
23   must have acted willfully for this action to be timely.
24          Willful behavior does not require an employer to knowingly violate the FLSA. Id.
25   (citation omitted). Rather, an employer acts willfully when it disregards “the very
26   possibility that it was violating the statute.” Id. (citation and internal quotations omitted).
27   GTZ admits “by May 2015, it was aware of allegations related to federal overtime laws.”
28   (Doc. 128-1 at 119). GTZ provides no evidence that it inquired into or attempted to comply


                                                 - 27 -
     Case 2:18-cv-04819-ROS Document 159 Filed 03/26/21 Page 28 of 34



 1   with the FLSA here. Because GTZ had notice of possible FLSA violations before
 2   December 2015 and provides no evidence that it attempted to comply with the statute,
 3   GTZ’s violation was willful.
 4             B. Classification
 5          The FLSA requires employers pay employees overtime wages of one and one-half
 6   times their regular rate of pay for each hour worked more than 40 hours during a week,
 7   unless the employees qualify for an exemption. 29 U.S.C. § 207(a)(1), 213(a)(1).
 8   Employees “employed in a bona fide executive, administrative, or professional capacity”
 9   may qualify for such an exemption. 29 U.S.C. § 213(a)(1). GTZ argues Murphy was
10   administratively exempt. (Doc. 126 at 24). An administratively exempt employee “must
11   (1) be compensated not less than $455 per week; (2) perform as her primary duty ‘office
12   or non-manual work related to the management or general business operations of the
13   employer or the employer’s customers;’ and (3) have as her primary duty ‘the exercise of
14   discretion and independent judgment with respect to matters of significance.’” McKeen-
15   Chaplin v. Provident Sav. Bank, FSB, 862 F.3d 847, 851 (9th Cir. 2017) (citing 29 C.F.R.
16   § 541.200(a)). “These three conditions are explicit prerequisites to exemption, not merely
17   suggested guidelines.” Id. (citation and internal quotations omitted).
18          It is undisputed the salary requirement was satisfied. (See Doc. 126 at 24). Murphy
19   was compensated more than $455 per week between December 2015 and December 2016.
20          The parties dispute whether Murphy’s work satisfies the “primary duty” test. This
21   test requires an employee “perform work directly related to assisting with the running or
22   servicing of the business, as distinguished, for example, from working on a manufacturing
23   production line or selling a product in a retail or service establishment.” McKeen-Chaplin,
24   862 F.3d at 861 (quoting 29 C.F.R. § 541.201(a)). The Ninth Circuit refers to this
25   framework as the “administrative-production dichotomy.” Id. “Its purpose is to distinguish
26   between work related to the goods and services which constitute the business’ marketplace
27   offerings and work which contributes to running the business itself.” Id. (citation and
28   internal quotations omitted). In other words, the primary duty test “is met if the employee


                                                - 28 -
     Case 2:18-cv-04819-ROS Document 159 Filed 03/26/21 Page 29 of 34



 1   engages in running the business itself or determining its overall course or policies, not just
 2   in the day-to-day carrying out of the business’ affairs.” Id. (citation and internal quotations
 3   omitted). For example, in a business that makes bobbleheads of baseball players, the
 4   individuals who physically make the bobbleheads fall likely would fall on the production
 5   side and not meet the primary duty test. Whereas the individuals who decide the quantity
 6   and players featured likely would fall on the administrative side and meet the test. “But the
 7   dichotomy is only determinative if the work falls squarely on the production side of the
 8   line.” Id. (citation and internal quotations omitted). “[T]his means the analysis can be
 9   complicated.” Id.
10           When an employee’s primary role is sales, the employee’s work is production, not
11   administration, and thus is not exempt. McKeen-Chaplin, 862 F.3d at 854. In reaching that
12   conclusion, the Ninth Circuit relied on a Department of Labor Opinion Letter from 2010.
13   The Department of Labor explained, “[t]he case law and regulatory distinction between
14   servicing the business and routine sales work requires an examination of whether an
15   employee . . . has the primary duty of making sales.” DOL Wage & Hour Div. Op. Ltr.
16   (Mar.           24,          2010),           at          *4           (accessible           at
17   https://www.dol.gov/sites/dolgov/files/WHD/legacy/files/FLSAAI2010_1.pdf).
18   “[R]elevant factors in evaluating whether an employee has a primary duty of [] sales
19   include whether the employee solicits customers, receives sales training, is compensated
20   by commission, is labeled a salesman, [and] is held to a production standard.” Id. (citing
21   Olivo v. GMAC Mortgage Corp., 374 F. Supp. 2d 545, 550 (E.D. Mich. 2004)). When
22   employees perform work incidental to sales for the benefit of their employer, not the benefit
23   of the customer, work should be considered sales work. Id.
24           GTZ argues Murphy’s duties as a Logistics Specialist directly related to
25   management and general business operation. (Doc. 126 at 24–25). The following facts are
26   undisputed.15 About 90% of Murphy’s work time was spent identifying potential
27
     15
       Murphy objects to GTZ description of account management duties and the support he
28   provided his manager but only cites Murphy’s declaration, which does not contradict
     GTZ’s descriptions. (Doc. 139 at 2–3).

                                                 - 29 -
     Case 2:18-cv-04819-ROS Document 159 Filed 03/26/21 Page 30 of 34



 1   customers, securing shipping transactions, and managing existing accounts. (Doc. 139-2 at
 2   13). Murphy was required to cold call hundreds of new potential customers each week.
 3   (Doc. 139-2 at 13). His account management duties included “determining what shipping
 4   options and services best met the customer’s needs; negotiating quotes with shippers and
 5   carriers; handling invoicing of accessorials and carriers costs; analyzing lane data, quotes,
 6   and customer historical shipping data; reviewing RFPs, as well as drafting specialized bids
 7   for customers; building shipments for customers; dispatching shipments to the carrier for
 8   customers that wanted to ship less than full truckloads; ensuring that loads were picked up,
 9   transported and delivered on time to meet or exceed the customer’s expectations and
10   requirements; and communicating with other departments to discuss, among other things,
11   load options, load details, issues relating to credit/claims/billing/collections, tracking
12   updates, and lost/damaged shipments.” (Doc. 126 at 3–4).
13          Regardless of the precise formulations offered by GTZ, by all accounts, from
14   December 2015 to December 2016, Murphy’s primary role at GTZ was sales.16 (Docs. 139
15   at 17, 132-15 at 2). Forty to fifty GTZ employees were employed in the same role. (Doc.
16   128 at 24). All of whom reported to managers, the Director of Sales, and/or the Vice
17   President of Sales. (Doc. 139 at 17). Murphy’s base salary was $40,000, but he earned a
18   10%, 12%, or 15% commission on his sales. (Doc. 137 at 17). He was required to meet a
19   cold call quota of hundreds of new potential customers each week. (Doc. 139-2 at 14). He
20   spent 6 to 7 hours each day attempting to reach new customers. (Doc. 139-2 at 14).
21          GTZ attempts to avoid the conclusion that Murphy’s primary role was sales by
22   arguing Murphy’s “account management role” constitutes management of GTZ’s business.
23   (Doc. 137 at 17). To support that argument, GTZ cites Murphy’s deposition where he
24   explains that once he gained a customer, he would “move into an account management
25
     16
        GTZ alleges Murphy’s role beginning in January or February 2017 included “a few
26   managerial duties” and was a “Manager in Training” position. (Doc. 126 at 4). GTZ also
     asserts Murphy supported and assisted the manager of his department in various ways
27   throughout 2016 and 2017. (Doc. 126 at 4). However, the evidence to support that assertion
     only references his role that began in January or February 2017. (Doc. 126-2 at 9). Murphy
28   disputes these facts. Because his role and responsibilities in 2017 is irrelevant to the FLSA
     claim, the Court will not address the disputed facts.

                                                - 30 -
     Case 2:18-cv-04819-ROS Document 159 Filed 03/26/21 Page 31 of 34



 1   role” for that customer. (Doc. 137-6 at 3).17 But even accepting that Murphy did not spend
 2   all his time trying to make sales, there is no genuine dispute of material fact that Murphy’s
 3   primary role was sales. Accordingly, the Court finds that Murphy’s position at GTZ from
 4   December 2015 to December 2016 was not exempt under the FLSA.
 5             C. Overtime Hours
 6          Murphy seeks overtime wages based on his allegation that he worked 45 to 60 hours
 7   every work week from December 2015 to December 2016. The FLSA requires employers
 8   pay employees overtime wages of one and one-half times their regular rate of pay for each
 9   hour worked more than 40 hours during a week. 29 U.S.C. § 207(a)(1).
10          “An employee bringing an action for unpaid overtime compensation and liquidated
11   damages has the burden of proving that she performed work for which she was not properly
12   compensated.” Finton v. Cleveland Indians Baseball Co., No. CV-19-02319-PHX-MTL,
13   2021 WL 661975, at *5 (D. Ariz. Feb. 19, 2021) (citing Anderson v. Mt. Clemens Pottery
14   Co., 328 U.S. 680, 686–87 (1946), superseded by statute on other grounds). “If, however,
15   the employer fails to keep adequate records of the employee’s hours, the employee’s
16   burden is lightened.” Id. “Under Mt. Clemens’s burden-shifting framework that applies
17   when there are [inadequate] records, the employee must only (1) prove that he has in fact
18   performed work for which he is owed overtime, and (2) produce sufficient evidence to
19   show the amount and extent of that work as a matter of just and reasonable inference.” Id.
20   (citation and internal quotation omitted).
21          “[T]he Ninth Circuit . . . appear[s] to take a more relaxed approach to a plaintiff's
22   initial burden in the Mt. Clemens framework.” Ader v. SimonMed Imaging, 465 F. Supp.
23   3d 953, 965–66 (D. Ariz. 2020). For example, in Brock, the Ninth Circuit found four
24   employee’s testimony that they worked over 40 hours a week without overtime pay was
25   neither “too unspecific” nor “too speculative” to infer damages. Brock v. Seto, 790 F.2d
26   1446, 1448–49 (9th Cir. 1986). “In Manuel, the court held the plaintiff’s testimony that she
27
     17
        The parties do not provide enough admissible evidence regarding the account
28   management work to determine whether or not it is provided for the benefit of GTZ or the
     customer.

                                                  - 31 -
     Case 2:18-cv-04819-ROS Document 159 Filed 03/26/21 Page 32 of 34



 1   worked overtime between 10 and 20 times during her 30-minute lunch break and
 2   sometimes after work was sufficient to send her claim to the jury, who would then ‘draw
 3   whatever reasonable inferences’ from the employee’s evidence.” Ader, 465 F. Supp. 3d at
 4   966 (quoting Manuel v. Quest Diagnostics, 341 F. App’x 348, 349 (9th Cir. 2009)).
 5          “GTZ produced no time records of hours worked or payroll records from December
 6   2015 to June 2016.” (Doc. 128-1 at 65). Murphy’s burden is thus lightened. In his
 7   declaration, Murphy alleges he worked 45 to 60 hours every work week during his
 8   employment. (Doc. 128-1 at 3). He states that he would often work from home before and
 9   after working in the office. (Doc. 128-1 at 3). He also claims he would often work from
10   home on the weekends. (Doc. 128-1 at 2–3). The Court will follow the Ninth Circuit’s
11   precedent that this evidence is sufficient to present to a jury, who can draw reasonable
12   inferences from Murphy’s evidence. The Court will grant Murphy’s motion for summary
13   judgment on this issue.
14          This matter is now ready for trial.
15          Accordingly,
16          IT IS ORDERED GTZ’s motion for summary judgment (Doc. 126) is DENIED.
17          IT IS FURTHER ORDERED Murphy’s motion for partial summary judgment
18   (Doc. 128) is GRANTED IN PART and DENIED IN PART.
19          IT IS FURTHER ORDERED all Motions in Limine are due April 12, 2021.
20   Responses are due ten days afterward. No replies are permitted unless ordered by the
21   Court. Prior to filing any Motion in Limine, the parties must confer and discuss the
22   contents of each planned motion. No Motion in Limine should be filed if the other party
23   does not oppose the relief requested.
24          IT IS FURTHER ORDERED the Joint Proposed Pretrial Order, if not already
25   filed, is due April 26, 2021.
26          IT IS FURTHER ORDERED the parties shall review the Court’s standard Juror
27   Questionnaire (available on the Court’s website) and submit NO MORE THAN FIVE
28   STANDARD PROPOSED QUESTIONS EACH to be added to the standard Juror


                                                  - 32 -
     Case 2:18-cv-04819-ROS Document 159 Filed 03/26/21 Page 33 of 34



 1   Questionnaire with the Court’s approval no later than April 26, 2021. Each proposed
 2   question shall stand alone and shall not contain sub-parts.
 3          IT IS FURTHER ORDERED the parties shall submit a Joint Statement of the
 4   Case, of no more than a few short sentences for the Juror Questionnaire, no later than April
 5   26, 2021.
 6          IT IS FURTHER ORDERED the parties shall submit a second Joint Statement of
 7   the Case, of no more than two short paragraphs to be read to the jury, no later than May
 8   10, 2021.
 9          IT IS FURTHER ORDERED no later than May 10, 2021, the parties shall file
10   and submit via email (silver_chambers@azd.uscourts.gov) in Word format proposed Jury
11   Instructions in compliance with the procedures available on the Court’s website, including
12   but not limited to: 1) a joint set of proposed jury instructions where the parties’ instructions
13   agree; 2) a separate set of instructions (one for each party) where the parties do not agree;
14   and 3) legal authority supporting all proposed instructions whether the parties agree or not.
15   Where the parties do not agree, the opposing party shall clearly state its objection to the
16   proposed instruction and the proposing party shall clearly state its response.
17          IT IS FURTHER ORDERED the parties will jointly file a proposed form of
18   verdict, or if the parties do not agree, they may separately file proposed forms of verdict
19   no later than May 10, 2021.
20          IT IS FURTHER ORDERED no later than May 10, 2021, the parties shall deliver
21   to chambers excerpts of the deposition testimony they propose to present at trial, in
22   compliance with the procedures available on the Court’s website (found in Deposition
23   Designation Procedure for Judge Silver), including but not limited to: Plaintiffs
24   highlighting in yellow the portions they wish to offer and Defendants highlighting in blue
25   those portions they wish to offer. If either party objects to the proposed testimony, a
26   specific and concise objection (e.g., “Relevance, Rule 402”) shall be placed in the margin
27   adjacent to the proposed testimony.
28          IT IS FURTHER ORDERED a final pretrial conference is set for June 3, 2021 at


                                                  - 33 -
     Case 2:18-cv-04819-ROS Document 159 Filed 03/26/21 Page 34 of 34



 1   11:00 a.m., at which time the Court will review Juror Questionnaires. The parties shall
 2   meet and confer prior to this date regarding the Juror Questionnaires and email to the
 3   Courtroom Deputy no later than noon on June 2, 2021 a list of any jurors they agree should
 4   be stricken for cause, along with any objections to jurors they do not agree should be
 5   stricken for cause. The parties shall not file this list. The Court will rule on any disputed
 6   jurors at the final pretrial conference.
 7          The parties will be supplied a disk containing the questionnaires approximately
 8   one week prior to the final pretrial conference. Counsel shall bring a copy of the
 9   questionnaires to the conference for review. Counsel are required to return the disk
10   to the Courtroom Deputy and destroy all copies of the questionnaires no later than
11   the last day of trial.
12          IT IS FURTHER ORDERED trial to a jury is set for June 7, 2021 at 8:30 a.m..
13   Estimated length of trial is 5 days.
14          IT IS FURTHER ORDERED the parties shall comply with the Exhibit Procedures
15   found on the Court’s website at www.azd.uscourts.gov / Judges’ Information / Orders,
16   Forms & Procedures for Hon. Roslyn O. Silver.
17          Dated this 26th day of March, 2021.
18
19
20                                                       Honorable Roslyn O. Silver
21                                                       Senior United States District Judge

22
23
24
25
26
27
28


                                                - 34 -
